Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains more than the maximum of 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,884,794 (Calhoun et al. hereinafter) in view of US Patent No. 3,803,738 (Weiss hereinafter).
In re claim 1, with reference to Figs. 1 and 4, Calhoun et al. discloses: A container, comprising: a first side wall (center 115 in Fig. 1), a second side wall opposite the first side wall, a front wall coupled with the first and second side walls, a rear wall opposite the front wall and coupled with at least one of the first and second side walls, and a bottom wall coupled with at least the first and second side walls and the front wall; the first side wall, second side wall, front wall, rear wall, and bottom wall together defining an interior volume (see Table 1); a plurality of vertical supports (130) comprising at least a first vertical support and a second vertical support (two adjacent 130 elements in Fig. 1), the first and second vertical supports spaced apart along an exterior surface of at least one of the first side wall, second side wall, and front wall.
Calhoun et al. fails to disclose a frame coupled with the exterior surface for holding signage.
However, with reference to Figs. 1-4, Weiss discloses a frame coupled with an exterior surface, the frame comprising: a first horizontal frame member (lower 52), the first horizontal frame member extending between first and second vertical supports (vertical elements 52); a second horizontal frame member (upper 52) spaced apart from 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the signage accommodating structure of Weiss with the container of Calhoun et al. for the purposes of allowing for removable/replaceable and protected signage for conveying information to a user and/or the public (such as advertising) during use and/or transport of the container (as discussed in Weiss, column 1, lines 43-51).
In re claim 2, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the at least one rib further extends between the first horizontal frame member and an upper peripheral edge of the exterior surface and between the second horizontal frame member and a lower peripheral edge of the exterior surface (note that the rib is not claimed to extend from the horizontal frame member to the upper edge, but merely between them, and need not span the entire distance therebetween).
 In re claim 3, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the at least one rib comprises a plurality of ribs (Weiss discloses two vertical sections of 64).
In re claim 4, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the rear wall comprising a door (Calhoun et al. 405) hingedly connected with one of the first and second side walls.
In re claim 5, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including a top wall (110).
In re claim 6, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the interior volume exceeds twenty-five (25) cubic yards (see Calhoun et al. claim 9).
In re claim 7, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the at least one rib comprises a metal channel (rib portion is formed of metal, Weiss column 3, lines 14-18).
In re claim 8, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the plate covers at least one of the first and second horizontal frame members (plate is located above, and therefore covers a portion of the first horizontal frame member of Weiss).
In re claim 9, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein a plate (58) spaced apart from the exterior surface and extending across the area, and the plate (58) comprises a flange (60) projecting orthogonally therefrom, the flange disposed along at least one peripheral edge of the plate (see Fig. 4) (note that the rejection of Applicant’s claims 9 and 10 rely upon a different interpretation of the plate of claim 1).
In re claim 10, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the flange is coupled with one of the first and second vertical supports (see Fig. 3).
In re claim 11, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including indicia provided on the plate (see Weiss Fig. 3).
In re claim 12, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including a panel (58) removably coupled with the frame and disposed over the plate.
In re claim 13, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the frame further comprises at least one slot (54) sized to support the panel therein.
In re claim 14, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the panel (58) is coupled with the frame using fasteners (Weiss molding 60 is considered a fastener).
In re claim 15, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses: A container, comprising: first, second, and third side walls and an open end; a bottom wall coupled with the first, second, and third side walls (as in re claim 1 above); a door pivotably coupled to the container and movable between a first position at which the door is spaced apart from the at least one open end and a second position at which the door closes the at least one open end (as in re claim 4 above); the first side wall comprising a plurality of vertical supports disposed on an exterior thereof; a frame disposed between a first vertical support and a second vertical support of the plurality of 
In re claim 16, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein indicia provided on the panel (as in re claim 11 above).
In re claim 17, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the plate comprises a flange projecting orthogonally therefrom, the flange disposed along at least one peripheral edge of the plate (as in re claim 9 above).
In re claim 18, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the container is an intermodal container (column 4, lines 10-26).
In re claim 19, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the frame comprises at least one rib extending vertically along the first side wall (as in re claim 2 above).
In re claim 20, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the frame comprises a pair of spaced apart frame members (first and second horizontal supports as in re claim 1 
In re claim 21, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses: A container, comprising: vertical side walls and a horizontal bottom wall coupled with the vertical side walls; the vertical side walls and bottom wall together defining an interior volume (as in re claim 1 above); at least one vertical side wall comprising an inner wall portion (30), an outer wall portion (58) spaced apart from the inner wall portion, a top rail (top 38) coupled with the inner wall portion, a bottom sill (bottom 44) coupled with the inner wall portion (See Fig. 4), and a plurality of vertical supports (vertical 52 portions) coupled with the inner wall portion and extending between the top rail and the bottom sill; the inner wall portion (30) having a first surface area and the outer wall portion (58) having a second surface area, wherein the second surface area is less than the first surface area (see Fig. 2); a frame (horizontal portions of 52) coupled with the inner wall portion and supporting the outer wall portion, the frame extending between two spaced apart vertical supports of the plurality of vertical supports, the top rail, and the bottom sill; and a panel (62) supported by the frame and disposed on the outer wall portion.
In re claim 22, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the panel (62) is disposed within a slot (56) defined by the frame.
In re claim 23, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the panel further comprising indicia (see Fig. 3).
In re claim 24, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the outer wall portion is bounded laterally by the two spaced apart vertical supports of the plurality of vertical supports (see Figs. 2 and 3).
In re claim 25, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention including wherein the outer wall portion extends vertically between spaced apart horizontal frame members of the frame (see Fig. 2).
In re claims 26 and 27, with reference to the Figs. noted above, Calhoun et al. in view of Weiss discloses the claimed invention except wherein a pivotable border plate, the border plate moveable from a first position in which the border plate is disposed over the panel to a second position in which the border plate is spaced apart from the panel, and the frame comprises a pivotable bar moveable from a first position in which the border plate is retained over the panel and a second position in which the border plate is moveable away from the panel.
However, with reference to Figs. 1 and 2, Weiss discloses a pivotable border plate (16, at hinge at rear portion of 18), the border plate moveable from a first position in which the border plate is disposed over the panel to a second position in which the border plate is spaced apart from the panel (column 2, lines 45-51), and the frame comprises a pivotable bar (24) moveable from a first position in which the border plate is retained over the panel and a second position in which the border plate is moveable away from the panel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a pivotable border plate and bar to the container 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733